DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of embodiment 2, claims 1-5, 8, 19, and 20 in the reply filed on 11/15/22 is acknowledged.  The traversal is on the ground(s) that there is no burden in examining all the claims.  This is not found persuasive because the mere fact that the claims are directed to 9 species is a serious burden in search and examination.
Claims 6, 7, and 9-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected embodiment, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/15/22.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because all diagrams and features in Figure 30B are required to be distinctly labeled to indicate contents or function with legends (37 C.F.R. 1.83(a), 1.84(o)) since they are necessary for understanding of the drawing.  Correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al (enhanced cross-component linear model intra-prediction).
Zhang, in Figs. 1-3, discloses an enhanced cross-component linear model intra-prediction using the same method of processing video data as specified in claims 1-5, 8, 19, and 20 of the present invention, comprising determining, for a conversion MMLM between a current video block of a video that is a chroma block (e.g. chroma sample) and a bitstream of the video, a final prediction P(x, y) of a chroma sample LAP at a position (x, y) in the current video block as a combination of prediction results (e.g. P1, P2) of multiple cross-component linear models, wherein the MCCLMs are selected based on the position (x, y) of the chroma sample; and performing the conversion based on the final prediction (e.g. Sec. 2.3).  
With respect to claims 2-5, 8, 19, and 20, Zhang also discloses a first linear model whose parameters are derived only from left-neighboring samples and a second linear model whose parameters are derived only from above-neighboring samples (e.g. Fig. 1);  wherein some of the chroma samples are predicted based on left-neighboring samples only and some of the chroma samples are predicted based on above-neighboring samples only (e.g. Fig. 1); wherein the final prediction P (x, y) of the chroma sample is based on a weighted average of a prediction P1 (x, y) by the first linear model and a prediction P2(x, y) by the second linear model (e.g. Eq. 6); wherein P (x, y) = wl xP1(x, y) + w2xP2(x, y), wherein wl and w2 are weights 0.5 constrained by wl+w2=1; wherein values of wl and w2 depend on the position (x, y), optionally, if x > y, then wl < w2, wherein if x < y, then wl > w2, and wherein if x = y, then wl = w (e.g. Fig. 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNG LEE whose telephone number is (571)272-7334. The examiner can normally be reached 571-272-7334.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y LEE/Primary Examiner, Art Unit 2419